DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
	Claims 1-16 and 19-20 are pending in the application.
	Claims 2, 6, 9, 12, 16, and 19 are withdrawn from consideration.	
Claims 17-18 are have been canceled. 
Claims 1 and 11 have been amended. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al (US 2016/0000399 A1, Filed 2014-07-04, hereinafter “Halmann”) in view of Erkamp et al (US 2020/0008775 A1, Prov filed 2016-12-12, hereinafter “Erkamp”) in view of Marz (Int J CARS (2014) 9: 759-768, a copy of this reference has been provided with the Office action mailed on 02/15/2022) in view of Petersen (US 20090289621 A1, 2009).
Claim 1: Halmann discloses, An imaging system (apparatus 80 in Fig. 1; Abstract; “Conventional techniques for ultrasound needle guidance involve tracking the position of the needle through the use of a tracking system, such as an electromagnetic or an optical tracking system…Conventional techniques are able to generate a predicted path for the needle based on the position data and display this predicted path on the ultrasound image.”), comprising:
an ultrasound probe comprising an ultrasound prob housing (probe 106: 0025; “emit pulsed ultrasonic signals”) that includes an ultrasound transducer configured to generate an ultrasound field-of-view (0025; “transducer elements 104 within a probe 106 to emit pulsed ultrasonic signals.”), a tracking field generator (emitter 122: see FIG 1 which demonstrates a ultrasound transducer and tracking field generator contained within a common probe housing; 0030; “an emitter 122 disposed in the probe 106”; 0030; “According to an exemplary embodiment, the emitter 122 may comprise a magnetic sensor board. The magnetic sensor board includes a magnetic field generator configured to emit an electromagnetic field of a known direction and intensity.”) to generate an electromagnetic locator field (0025; “the emitter 122 may be an electromagnetic filed generator’), and a wireless receiver (0030; “the probe 106 may be connected to the processor 116 via either a wired or a wireless connection. Likewise, position data from the sensor 124 may be communicated to the processor 116 via either a wired connection or through wireless techniques”; [The probe is connected to a processor, which is wirelessly connected to the sensor. The position data from the sensor is sent to the processor through wireless techniques seen as a wireless receiver see paragraph 0030; “position data from the sensor 124 may be communicated to the processor 116 via either a wired connection or through wireless techniques”), the ultrasound field-of-view having a Z-axis defined on a centroid of the ultrasound transducer array; ([the first Z-axis defined by the direction of the ultrasound field-of-view volume wherein the Z-axis would extend outwardly from the center of the ultrasound transducer array. A first centroid of the ultrasound transducer array is seen as the center between the four edges of the ultrasound transducer array at the probe face]) 
an interventional medical device (needle 90) having a distal end portion (see Fig. 2); and
a tracking device (sensor 124) mechanically coupled to the interventional medical device, the tracking device including:
a plurality of tracking coils (0030; “The sensor 124 disposed in the needle 90 may include three sets of coils, where each set of coils is disposed orthogonally to the two other sets of coils.”) to interact with the electromagnetic locator field (0025; “the emitter 122 may be an electromagnetic filed generator or a magnetic sensor board and the sensor 124 may comprises one or more coils adapted to detect the strength and orientation of the magnetic field.”; 0030; “According to an exemplary embodiment, the emitter 122 may comprise a magnetic sensor board. The magnetic sensor board includes a magnetic field generator configured to emit an electromagnetic field of a known direction and intensity. The sensor 124 disposed in the needle 90 may include three sets of coils, where each set of coils is disposed orthogonally to the two other sets of coils. For example, a first set of coils may be disposed along an x-axis, a second set may be disposed along a y-axis, and a third set may be disposed along a z-axis. Different currents are induced in each of the three orthogonal coils by the electromagnetic field generated”) to determine a location within an electromagnetic locator field volume (0030; “By detecting the currents induced in each of the coils, position and orientation information may be determined from the sensor 124.”) and to generate tracking data (position data; 0030; “position data from the sensor 124 may be communicated to the processor 116 via either a wired connection or through wireless techniques. The processor 116 is able to determine the position and orientation of the probe 106 based on the data from the sensor 124.”), 
a wireless transmitter configured to transmit the tracking data (position data) from the tracking device of the interventional medical device to the wireless receiver of the ultrasound probe, (0030; “the probe 106 may be connected to the processor 116 via either a wired or a wireless connection. Likewise, position data from the sensor 124 may be communicated to the processor 116 via either a wired connection or through wireless techniques”; [Since position data from the sensor 124 communicates to the processor 116 through wireless techniques (i.e. a wireless transmitter) and the wireless receiver is seen as the processor 116 included with the ultrasound probe then the wireless transmitter is configured to transmit the tracking data from the tracking device of the interventional medical device to the wireless receiver of the ultrasound probe)
Halmann discloses the tracking device in the hub in Fig 2 and not in the distal tip of the needle. Halmann also discloses another location for sensor position. Halmann discloses both locations are conventional, see paragraph (0003; “A sensor is typically attached to either a tip of the needle or to a hub of the needle”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to locate the sensor at the distal tip instead of the hub because either location is conventional as taught by Halmann and both location would be equally effective of tracking the interventional medical device. 
Halmann likely includes a power supply circuit, but it is not explicitly taught.
However, Erkamp discloses, ultrasound tracking of an ultrasound probe and an interventional medical device. Specifically, Erkamp discloses a power supply circuit (transition area 530) configured to supply electrical power (SAW resonator 520; 0091; “The transition area 530 of the RFID chip 510 performs mode conversion, transforming the longitudinal ultrasonic waves 540 (acoustic pulses), e.g., received from the ultrasound imaging probe 211, to corresponding surface acoustic waves that resonate the SAW resonator 520.”; 0089; “the energy in the ultrasound waves 540 is harvested to power the RFID chip 510.”; 0087; “energy in ultrasonic waves (acoustic pulse) hitting an ultrasound transducer is harvested, and the harvested energy is used to enable transmission of a corresponding RF signal (RF pulse) to an external receiver. The RF signal contains information of the acoustic event (i.e., conversion of an acoustic wave to a corresponding RF signal).”) to the wireless transmitter (RFID chip 510) of the tracking device (0105; “the ultrasound imaging probe 211 transmits ultrasonic waves (acoustic pulses) 540 that are received by the RFID chip 510, and the energy in the ultrasonic waves 540 is harvested to power the RFID chip 510. The RFID chip 510 then transmits the RF signal related to the state of the sensor 700 to the active circuit 710”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Halmann to include a power supply circuit as taught by Erkamp, in order to yield predictable results of providing power to the wireless transmitter using the ultrasound signals already generated by the system.
The above noted combination teaches all the above except for: 
an electromagnetic locator field having a volume that is greater to or equal a volume of the ultrasound field-of-view, 
However, Marz discloses, an electromagnetic locator field (field generator (FG) see Fig. 1) having a volume (Page 761 paragraph 2 left col; “The FG projects a tracking volume with a diameter of 220mm and a depth of 185mm using an alternating current (AC) field.” [Marz discloses an electromagnetic coil mounted to the probe housing configured to generate an electromagnetic locator field volume]) that is greater to or equal a volume of the ultrasound field-of-view (Page 761 Col. 1, line 1: “… the US image plane in the tracking volume as both move in unison…”; see Fig. 5). The volumes are capable of being greater to or equal since the devices can properly sense/track the needle near the center of the tracking volume, refer to (pg. 1, Col. Left, Section: Methods; “standard US probe was integrated with an EM FG to allow combined movement of the FG with real-time imaging to achieve (1) increased tracking accuracy for medical instruments are located near the center of the tracking volume,”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to Halmann as modified to include an electromagnetic locator field having a volume that is greater to or equal a volume of the ultrasound field-of-view as taught by Marz. The motivation to do this would yield predictable results such as properly sensing and tracking an interventional device within a tracked volume. 
The above noted combination teaches all the above except for:
tracking field generator comprising a plurality of electromagnetic coils, each of the plurality of electromagnetic coils contained within an probe housing, the plurality of electromagnetic coils arranged within the probe housing to coincide a first z-axis of an electromagnetic locator field;
However, Petersen discloses, tracking field generator (see FIG 3b; as well as 0005; “Thereby an accurate position of the magnetic field generated by the means coil is obtained. This accurate positioning is with respect to, for example, the probe and/or a distal light-emitting end of the probe.”; as well as 0052; “The probe 300 further comprises one or more coils 335 used to generate a magnetic field, which is picked up by sensors arranged outside the cavity so as to determine the position of the probe relative to the external sensor”) comprising a plurality of electromagnetic coils, each of the plurality of electromagnetic coils (0054; “coils 335a-335d”) contained within an probe housing (see re-produced Fig. 3b). Petersen further discloses the plurality of electromagnetic coils arranged within the probe housing to coincide a z-axis of an electromagnetic locator field, (A centroid of the plurality of electromagnetic coils defines a Z-axis of the electromagnetic locator field volume, see Fig. 3b below, [The arrangement of the coils facing the probe face has a centroid which coincides with the probe face centroid. The arrow illustrated in fig. 3b below is defined as the Z-axis of the electromagnetic locator field volume since a magnetic field is an electric current that produces a field in all directions including the direction of the probe face. In addition, Petersen does not disclose any form of shielding that would prevent the magnetic field towards the Z-axis defined below])



    PNG
    media_image1.png
    238
    424
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the tracking field generator of Halmann as modified to include the plurality of electromagnetic coils as taught by Petersen such that the centroids overlap. The motivation for this modification would be to yield predictable results such as providing a location of an external sensor that is registered within the same field of view volume of the ultrasound transducer array and the electromagnetic field generator. Therefore, Halmann as modified in view of Petersen discloses, the tracking field generator comprising a plurality of electromagnetic coils, each of the plurality of electromagnetic coils contained within an ultrasound probe housing, the ultrasound transducer and the plurality of electromagnetic coils arranged within the ultrasound probe housing to coincide a first z-axis of an electromagnetic locator field with a second z-axis of the ultrasound field-of-view during calibration of the ultrasound probe. For instance, while the ultrasound transducer is scanning, the plurality of electromagnetic coils would generate the electromagnetic locator field volume, which would refer to during calibration.

Claim 7: the modified combination above discloses all the elements of claim 1, Erkamp further discloses, wherein the power supply circuit (transition area 530) of the tracking device includes an excitation device (SAW resonator 520; 0091; “The transition area 530 of the RFID chip 510 performs mode conversion, transforming the longitudinal ultrasonic waves 540 (acoustic pulses), e.g., received from the ultrasound imaging probe 211, to corresponding surface acoustic waves that resonate the SAW resonator 520.”) at the distal end portion of the interventional medical device (see re-produced Fig. 5 and 7 below [The RFID chip located in the interventional medical device 214 is seen to be positioned at the distal end portion, ), 

    PNG
    media_image2.png
    279
    297
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    534
    337
    media_image3.png
    Greyscale


the excitation device (SAW resonator 520) configured to receive ultrasound sound waves in an ultrasound imaging volume from the ultrasound probe and convert the ultrasound sound waves (0090; “The SAW resonator 520 is an electronic resonator circuit tuned to a specific resonance frequency for converting ultrasonic waves to electrical RF signals, enabling the SAW resonator 520 to harvest the energy from the ultrasonic waves 540 that match the resonance frequency.”; 0092; “The SAW resonator 520 includes a piezoelectric layer 521 formed over a substrate (not shown), and an electrode layers 522 and 523 formed over the piezoelectric layer 521.”) into electrical power (0089; “the energy in the ultrasound waves 540 is harvested to power the RFID chip 510.”)  0087; “energy in ultrasonic waves (acoustic pulse) hitting an ultrasound transducer is harvested, and the harvested energy is used to enable transmission of a corresponding RF signal (RF pulse) to an external receiver. The RF signal contains information of the acoustic event (i.e., conversion of an acoustic wave to a corresponding RF signal).”) for use in satisfying the electrical power requirements (0105; “ultrasonic waves 540 is harvested to power the RFID chip 510”) of the wireless transmitter (RFID chip 510) of the tracking device. (0105; “the ultrasound imaging probe 211 transmits ultrasonic waves (acoustic pulses) 540 that are received by the RFID chip 510, and the energy in the ultrasonic waves 540 is harvested to power the RFID chip 510. The RFID chip 510 then transmits the RF signal related to the state of the sensor 700 to the active circuit 710”) 

Claim 8: the modified combination above discloses all the elements of claim 7, Erkamp further discloses, wherein the excitation device (SAW resonator 520) is one of a piezoelectric generator circuit  (0092; “The SAW resonator 520 includes a piezoelectric layer 521 formed over a substrate (not shown), and an electrode layers 522 and 523 formed over the piezoelectric layer 521.”) and a micro-cantilever generator circuit.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann in view of Erkamp in view of Marz in view of Petersen, as applied to claim 1 above, in further view of Roberts (US 2006/0214848 A1, Filed 2005-03-25).
Regarding claim 3, the modified combination above discloses all the elements of claim 1. However, the above noted combination teaches all the above except for: wherein the wireless receiver is a near field receiver circuit and the wireless transmitter is a near field transmitter circuit, wherein the near field receiver circuit and the near field transmitter circuit utilize a near field communication protocol.
Roberts, in the same field of endeavor, discloses wireless transmission between two devices discloses, wherein the wireless receiver is a near field receiver circuit and the wireless transmitter is a near field transmitter circuit (see re-produced Fig. 1 below), wherein the near field receiver circuit and the near field transmitter circuit utilize a near field communication protocol (0045; “Another near-field ranging technique characteristic is that the shorter the wavelength, the greater the accuracy of the technique. In addition, the near-field ranging technique has the characteristic that the ranging distance must be between 0.05 and 0.5 wavelengths. Consequently, the near-field ranging technique requires one to have a range estimate prior to setting the near-field EM ranging operating frequency.”).

    PNG
    media_image4.png
    483
    677
    media_image4.png
    Greyscale

The substitution of one known element (the wireless receiver included with a ultrasound probe and wireless transmitter included with the interventional medical device as taught by Halmann as modified) for another (Roberts teachings of a the wireless receiver is a near field receiver circuit and the wireless transmitter is a near field transmitter circuit, wherein the near field receiver circuit and the near field transmitter circuit utilize a near field communication protocol) would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention since the substitution of a near field receiver circuit and near field transmitter circuit shown in Roberts would have yielded predictable results of providing a shorter wavelength for a greater accuracy of the Near-Field ranging technique.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann in view of Erkamp in view of Marz in view of Petersen, as applied to claim 1 above, in further view of Colombo (US 2020/0045537 A1, Foreign Priority Date 2016-12-19).   
Regarding claim 4, the modified combination above discloses all the elements of claim 1, the above noted combination teaches all the above except for: wherein the wireless receiver includes a Bluetooth receiver circuit and the wireless transmitter includes a Bluetooth transmitter circuit, wherein the Bluetooth receiver circuit and the Bluetooth transmitter circuit utilize a Bluetooth communication protocol. 
However, in the same field of the endeavor, Colombo discloses wireless communication between two devices using Bluetooth technology. Specifically, Colombo discloses, wherein the wireless receiver (short-range wireless local receiver 14) includes a Bluetooth receiver circuit (0127; “The short-range wireless local receiver 14, preferably of the BLE type”) and the wireless transmitter (short-range wireless local transmitter 16) includes a Bluetooth transmitter circuit (0120; “short-range wireless local transmitter 16, preferably of the BLE type”), wherein the Bluetooth receiver circuit and the Bluetooth transmitter circuit utilize a Bluetooth communication protocol. (0009; “BLE technology is an extension of the Bluetooth protocol that is present from version 4.0 and is by now integrated in the vast majority of commercially available mobile devices (smartphones, tablets, etc.). BLE technology is based on the periodic emission of packets of very low intensity, and therefore with very low energy consumption, and is used for example to announce remotely the availability of services in the area in which the user is located.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the Halmann as modified wireless transmitter and receiver to utilize a Bluetooth communication protocol as taught by Colombo because doing so would improve the energy consumption of the devices (0009 of Colombo). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann in view of Erkamp in view of Marz in view of Petersen, as applied to claim 1 above, in further view of Morse (US 2003/0191547 A1, Filed 2003-04-14).
Regarding claim 5, the modified combination above discloses all the elements of claim 1, Halmann as modified fails to disclose,  wherein each of the wireless receiver and the wireless transmitter includes at least one of an inductive coupling circuit, an RF circuit, and an RFID circuit. 
However, Morse teaches RFID tags are wireless transmitters and receivers that communicate electronic signals  (0035; “The transmitter tags 80 are placed on the device to be tracked and a RFID reader 82 is positioned on the mobile interface unit 40 for communication with or being electrically connected directly to the mobile CPU 42 (FIG. 7). RFID tags may be active or passive. Active RFID tags use a battery to increase the range of the transmitter. Passive RFID tags derive power from the reader by absorbing some of the energy from a signal and uses that energy to power its transmitter. This characteristic enables a passive tag to have an almost infinite life at a low cost and in a small package.”)
The substitution of one known element (the wireless receiver and wireless transmitter as taught by Halmann as modified) for another (Morse teachings of a RFID circuit for a wireless receiver and transmitter) would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention since the substitution of a RFID circuit shown in Morse would have yielded predictable results of providing electrical communication. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann in view of Erkamp in view of Marz in view of Petersen, as applied to claim 1 above, in further view of Wirtz et al (US 2010/0037902 A1, Filed 2007-12-17, hereinafter “Wirtz”). 
Regarding claim 10, the modified combination above discloses all the elements of claim 1, Erkamp further discloses, wherein the power supply circuit (transition area 530) of the tracking device (interventional medical device 214).
The above noted combination teaches all the above except for; 
a power supply circuit of the tracking device includes a capacitor circuit that serves an electrical energy storage device 
However, in the same field of the endeavor, Wirtz discloses a wireless interventional medical device and a system for wireless energy transmission. Specifically, Wirtz discloses, a power supply circuit (power means 29) includes a capacitor circuit (resonant circuit) having a capacitor (capacitive element 29) that serves as an electrical energy storage device. ([Capacitors are electrical components used to store energy so therefore they serve as an electrical energy storage device]; 0038; “The system 20 (see above) further comprises a wireless transmitter 22, comprising a power means 29 and a transmitter arranged as a resonant circuit with an inductive element 29a and a capacitive element 29b. The system 20 (see above) further comprises a feed-back loop 25 and a control unit 27 arranged to tune the power unit 29 in accordance with the power transmitted to the electrodes E1, E2.”; see re-produced Fig. 2 below).


    PNG
    media_image5.png
    468
    593
    media_image5.png
    Greyscale

The substitution of one known element (the power supply circuit including a excitation device as taught by Halmann as modified) for another (Wirtz teachings of a power supply circuit of the tracking device includes a capacitor circuit that serves an electrical energy storage device) would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention since the substitution of a capacitor circuit in a power supply circuit shown in Wirtz would have yielded predictable results of providing electrical storage for a power unit. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al (US 2016/0000399 A1, Filed 2014-07-04, hereinafter “Halmann”) in view of Erkamp et al (US 2020/0008775 A1, Prov filed 2016-12-12, hereinafter “Erkamp”) in view of Welle (Patent Number: 9582297, Filed 1997-10-08) in view of Nishio (US 2009/0023400 A1, Filed 2008-07-16), as evidenced by Kshirsager (Design of MEMS Cantilever ---hand calculation, published April 2008, a copy of this reference is attached with this Office action).
Claim 11: Halmann discloses, An interventional medical device (needle 90) for use in conjunction with an ultrasound probe (probe 106), (apparatus 80 in Fig. 1; Abstract; “Conventional techniques for ultrasound needle guidance involve tracking the position of the needle through the use of a tracking system, such as an electromagnetic or an optical tracking system…Conventional techniques are able to generate a predicted path for the needle based on the position data and display this predicted path on the ultrasound image.”) comprising:
an elongate body having a distal end portion; (see Fig 2) and
a tracking device (sensor 124) mechanically coupled to the interventional medical device, the tracking device including (see Fig. 2)
a plurality of tracking coils (0030; “The sensor 124 disposed in the needle 90 may include three sets of coils, where each set of coils is disposed orthogonally to the two other sets of coils.”; 0025; “the emitter 122 may be an electromagnetic filed generator or a magnetic sensor board and the sensor 124 may comprises one or more coils adapted to detect the strength and orientation of the magnetic field.”; 0030; “According to an exemplary embodiment, the emitter 122 may comprise a magnetic sensor board. The magnetic sensor board includes a magnetic field generator configured to emit an electromagnetic field of a known direction and intensity. The sensor 124 disposed in the needle 90 may include three sets of coils, where each set of coils is disposed orthogonally to the two other sets of coils. For example, a first set of coils may be disposed along an x-axis, a second set may be disposed along a y-axis, and a third set may be disposed along a z-axis. Different currents are induced in each of the three orthogonal coils by the electromagnetic field generated”)  configured to determine a location of the tracking device within an electromagnetic locator field volume (0030; “By detecting the currents induced in each of the coils, position and orientation information may be determined from the sensor 124.”) and to generate tracking data (position data; 0030; “position data from the sensor 124 may be communicated to the processor 116 via either a wired connection or through wireless techniques. The processor 116 is able to determine the position and orientation of the probe 106 based on the data from the sensor 124.”)
a wireless transmitter configured to transmit the tracking data from the tracking device to the ultrasound probe, (0030; “the probe 106 may be connected to the processor 116 via either a wired or a wireless connection. Likewise, position data from the sensor 124 may be communicated to the processor 116 via either a wired connection or through wireless techniques”; [Since position data from the sensor 124 communicates to the processor 116 through wireless techniques (i.e. a wireless transmitter) and the wireless receiver is seen as the processor 116 included with the ultrasound probe then the wireless transmitter is configured to transmit the tracking data from the tracking device of the interventional medical device to the wireless receiver of the ultrasound probe) and
Halmann discloses the tracking device in the hub in Fig 2 and not in the distal tip of the needle. Halmann also discloses another location for sensor position. Halmann discloses both locations are conventional, see paragraph (0003; “A sensor is typically attached to either a tip of the needle or to a hub of the needle”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to locate the sensor at the distal tip instead of the hub because either location is conventional as taught by Halmann and both location would be equally effective of tracking the interventional medical device. 
Halmann likely includes a power supply circuit, but it is not explicitly taught.
However, Erkamp discloses a power supply circuit (transition area 530) configured to wirelessly receive energy from the ultrasound probe (As noted in the Applicant’s specification 0088; “Power supply circuit is configured to wirelessly receive energy (e.g., electromagnetic or ultrasound energy) emitted from the probe…”. Erkamp teaches 0091; “The transition area 530 of the RFID chip 510 performs mode conversion, transforming the longitudinal ultrasonic waves 540 (acoustic pulses), e.g., received from the ultrasound imaging probe 211, to corresponding surface acoustic waves that resonate the SAW resonator 520.” Transforming the longitudinal ultrasound waves (acoustic pulses) is equated to ‘wirelessly receive energy from the ultrasound probe’.) to supply electrical power to operate (SAW resonator 520; 0091; “The transition area 530 of the RFID chip 510 performs mode conversion, transforming the longitudinal ultrasonic waves 540 (acoustic pulses), e.g., received from the ultrasound imaging probe 211, to corresponding surface acoustic waves that resonate the SAW resonator 520.”; 0089; “the energy in the ultrasound waves 540 is harvested to power the RFID chip 510.”; 0087; “energy in ultrasonic waves (acoustic pulse) hitting an ultrasound transducer is harvested, and the harvested energy is used to enable transmission of a corresponding RF signal (RF pulse) to an external receiver. The RF signal contains information of the acoustic event (i.e., conversion of an acoustic wave to a corresponding RF signal).”) the wireless transmitter (RFID chip 510) of the tracking device (0105; “the ultrasound imaging probe 211 transmits ultrasonic waves (acoustic pulses) 540 that are received by the RFID chip 510, and the energy in the ultrasonic waves 540 is harvested to power the RFID chip 510. The RFID chip 510 then transmits the RF signal related to the state of the sensor 700 to the active circuit 710”), the power supply circuit (transition area 530) comprising a surface acoustic wave circuit (0092; “The SAW resonator 520 includes a piezoelectric layer 521 formed over a substrate (not shown), and an electrode layers 522 and 523 formed over the piezoelectric layer 521.”) at the distal end portion of the elongate body (see re-produced Fig. 5 and 7 below [The RFID chip located in the interventional medical device 214 is seen to be positioned at the distal end portion), 

    PNG
    media_image2.png
    279
    297
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    534
    337
    media_image3.png
    Greyscale

the a surface acoustic wave circuit configured to receive ultrasound sound waves in an ultrasound imaging volume from the ultrasound probe and convert the ultrasound sound waves (0090; “The SAW resonator 520 is an electronic resonator circuit tuned to a specific resonance frequency for converting ultrasonic waves to electrical RF signals, enabling the SAW resonator 520 to harvest the energy from the ultrasonic waves 540 that match the resonance frequency.”; 0092; “The SAW resonator 520 includes a piezoelectric layer 521 formed over a substrate (not shown), and an electrode layers 522 and 523 formed over the piezoelectric layer 521.”) into electrical power (0089: “the energy in the ultrasound waves 540 is harvested to power the RFID chip 510.”; as well as 0087: “energy in ultrasonic waves (acoustic pulse) hitting an ultrasound transducer is harvested, and the harvested energy is used to enable transmission of a corresponding RF signal (RF pulse) to an external receiver. The RF signal contains information of the acoustic event (i.e., conversion of an acoustic wave to a corresponding RF signal).”) for use in satisfying the electrical power requirements (0105; “ultrasonic waves 540 is harvested to power the RFID chip 510”) of the wireless transmitter (RFID chip 510) of the tracking device (0105; “the ultrasound imaging probe 211 transmits ultrasonic waves (acoustic pulses) 540 that are received by the RFID chip 510, and the energy in the ultrasonic waves 540 is harvested to power the RFID chip 510. The RFID chip 510 then transmits the RF signal related to the state of the sensor 700 to the active circuit 710”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of Halmann to include a power supply circuit as taught by Erkamp, in order to yield predictable results of providing power to the wireless transmitter using the ultrasound signals already generated by the system
Erkamp likely includes converting the energy into direct current (DC) voltage and current to supply electrical power, but it is not explicitly recited. 
The above noted combination teaches all the above except for: 
the power supply circuit configured to convert the energy into direct current voltage and current to supply electrical power
However, Welle discloses, the power supply circuit configured to convert the energy into direct current voltage and current to supply electrical power. Specifically Welle discloses, ultrasound waves from a transmitting transducer 12a are directed towards the receiving transducers 12b wherein, (Col. 10 L.25-32; “The electrical response signal 13 from the receiving transducer 12b is a sinusoidal output which can be rectified by conventional diode capacitor rectification circuits for converting the sinusoidal electrical response signal 13 into a substantially DC voltage and current power signal 18 that can be used to charge a battery 19 and power the internal processor 17, sensor 25 and actuator 27.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the Halmann in view of Erkamp power supply circuit to be configured to convert the energy into direct current voltage and current to supply electrical power as taught by Welle. The motivation to do this would yield predictable results such as supplying more efficient energy to power multiple internal components. 
The above noted combination teaches all the above except for:
a power supply circuit comprising a micro-cantilever generator. 
Regarding the micro-cantilever of the present application, the specification recites “Excitation device may be, for example, a piezoelectric generator circuit or a micro-cantilever generator circuit.” (Para. 0097). Neither the specification, nor the diagrams provided any further explanation of the structure of said micro-cantilever. A cantilever beam is a structure of micro-electronic mechanical system, MEMS, defined as a beam supported on only one end, as evidenced by Design of MEMS Cantilever: Hand Calculation. However, Nishio is relied upon to teach a power supply circuit (0050: “The IDT electrode 12 is made of aluminum (Al), and is configured to be able to excite a surface acoustic wave by applying voltages with reversed phase respectively to the electrode fingers 12 a and the electrode fingers 12 b of the pair of interdigital electrodes”; as well as 0071: “SAW oscillator 1 is a voltage controlled SAW oscillator”) comprising a surface acoustic wave (SAW) resonator (SAW resonator 10) that is provided in a cantilever manner (0081: “the SAW resonator 10 is fixed thereto in a cantilever support condition in substantially parallel to the one principal surface 43 of the IC chip 40 so that the IDT electrode 12 and the upper surface 46 a of the protruding section 46 do not overlap with each other in plan view.”; as well as 0130: “SAW resonator 10 is fixed thereon in the cantilever support condition.”; see re-produced Fig. 2B below). As such, Nishio discloses a power supply circuit comprising, a micro-cantilever generator circuit. 

    PNG
    media_image6.png
    283
    505
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the surface acoustic wave element of Halmann as modified to be configured in a cantilever manner as taught by Nishio, such as a micro-cantilever generator circuit. The motivation for this yield predictable results such as improving the oscillation characteristics or sensitivity of the SAW oscillator. As such, the modified combination above discloses, the power supply circuit comprising a micro-cantilever generator circuit at the distal end portion of the elongate body, the micro-cantilever generator circuit configured to receive ultrasound sound waves in an ultrasound imaging volume from the ultrasound probe and convert the ultrasound sound waves into electrical power for use in satisfvinl the electrical power requirements of the wireless transmitter of the tracking device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann in view of Erkamp in view of Welle in view of Nishio, as applied to claim 11 above, in further view of Roberts (US 2006/0214848 A1, Filed 2005-03-25).
Regarding claim 13, the modified combination above discloses all the elements of claim 11. However, the above noted combination teaches all the above except for: wherein the wireless receiver is a near field receiver circuit and the wireless transmitter is a near field transmitter circuit, wherein the near field receiver circuit and the near field transmitter circuit utilize a near field communication protocol.
Roberts, discloses wireless transmission between two devices discloses, wherein the wireless receiver is a near field receiver circuit and the wireless transmitter is a near field transmitter circuit (see re-produced Fig. 1 below), wherein the near field receiver circuit and the near field transmitter circuit utilize a near field communication protocol (0045; “Another near-field ranging technique characteristic is that the shorter the wavelength, the greater the accuracy of the technique. In addition, the near-field ranging technique has the characteristic that the ranging distance must be between 0.05 and 0.5 wavelengths. Consequently, the near-field ranging technique requires one to have a range estimate prior to setting the near-field EM ranging operating frequency.”).

    PNG
    media_image4.png
    483
    677
    media_image4.png
    Greyscale

The substitution of one known element (the wireless receiver included with a ultrasound probe and wireless transmitter included with the interventional medical device as taught by Halmann as modified) for another (Roberts teachings of a the wireless receiver is a near field receiver circuit and the wireless transmitter is a near field transmitter circuit, wherein the near field receiver circuit and the near field transmitter circuit utilize a near field communication protocol) would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention since the substitution of a near field receiver circuit and near field transmitter circuit shown in Roberts would have yielded predictable results of providing a shorter wavelength for a greater accuracy of the Near-Field ranging technique.   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann in view of Erkamp in view of Welle in view of Nishio, as applied to claim 11 above, in further view of Colombo (US 2020/0045537 A1, Foreign Priority Date 2016-12-19).   
Regarding claim 14, the modified combination above discloses all the elements of claim 11, The above noted combination teaches all the above except for: wherein the wireless receiver includes a Bluetooth receiver circuit and the wireless transmitter includes a Bluetooth transmitter circuit, wherein the Bluetooth receiver circuit and the Bluetooth transmitter circuit utilize a Bluetooth communication protocol. 
However, Colombo discloses wireless communication between two devices using Bluetooth technology. Specifically, Colombo discloses, wherein the wireless receiver (short-range wireless local receiver 14) includes a Bluetooth receiver circuit (0127; “The short-range wireless local receiver 14, preferably of the BLE type”) and the wireless transmitter (short-range wireless local transmitter 16) includes a Bluetooth transmitter circuit (0120; “short-range wireless local transmitter 16, preferably of the BLE type”), wherein the Bluetooth receiver circuit and the Bluetooth transmitter circuit utilize a Bluetooth communication protocol. (0009; “BLE technology is an extension of the Bluetooth protocol that is present from version 4.0 and is by now integrated in the vast majority of commercially available mobile devices (smartphones, tablets, etc.). BLE technology is based on the periodic emission of packets of very low intensity, and therefore with very low energy consumption, and is used for example to announce remotely the availability of services in the area in which the user is located.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method and device of the Halmann as modified wireless transmitter and receiver to utilize a Bluetooth communication protocol as taught by Colombo because doing so would improve the energy consumption of the devices (0009 of Colombo). 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann in view of Erkamp in view of Welle in view of Nishio, as applied to claim 11 above, in further view of Morse (US 2003/0191547 A1, Filed 2003-04-14).
Regarding claim 15, the modified combination above discloses all the elements of claim 11, Halmann as modified fails to disclose,  wherein each of the wireless receiver and the wireless transmitter includes at least one of an inductive coupling circuit, an RF circuit, and an RFID circuit. 
However, Morse teaches RFID tags are wireless transmitters and receivers that communicate electronic signals  (0035; “The transmitter tags 80 are placed on the device to be tracked and a RFID reader 82 is positioned on the mobile interface unit 40 for communication with or being electrically connected directly to the mobile CPU 42 (FIG. 7). RFID tags may be active or passive. Active RFID tags use a battery to increase the range of the transmitter. Passive RFID tags derive power from the reader by absorbing some of the energy from a signal and uses that energy to power its transmitter. This characteristic enables a passive tag to have an almost infinite life at a low cost and in a small package.”)
The substitution of one known element (the wireless receiver and wireless transmitter as taught by Halmann as modified) for another (Morse teachings of a RFID circuit for a wireless receiver and transmitter) would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention since the substitution of a RFID circuit shown in Morse would have yielded predictable results of providing electrical communication. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann in view of Erkamp in view of Welle in view of Nishio, as applied to claim 11 above, in further view of Wirtz et al (US 2010/0037902 A1, Filed 2007-12-17, hereinafter “Wirtz”). 
Regarding claim 20, the modified combination above discloses all the elements of claim 11, Erkamp further discloses, wherein the power supply circuit (transition area 530) of the tracking device (interventional medical device 214).
The above noted combination teaches all the above except for; 
A power supply circuit of the tracking device includes a capacitor circuit that serves an electrical energy storage device 
However, Wirtz discloses a wireless interventional medical device and a system for wireless energy transmission. Specifically, Wirtz discloses, a power supply circuit (power means 29) includes a capacitor circuit (resonant circuit) having a capacitor (capacitive element 29) that serves as an electrical energy storage device. ([Capacitors are electrical components used to store energy so therefore they serve as an electrical energy storage device]; 0038; “The system 20 (see above) further comprises a wireless transmitter 22, comprising a power means 29 and a transmitter arranged as a resonant circuit with an inductive element 29a and a capacitive element 29b. The system 20 (see above) further comprises a feed-back loop 25 and a control unit 27 arranged to tune the power unit 29 in accordance with the power transmitted to the electrodes E1, E2.”; see re-produced Fig. 2 below).


    PNG
    media_image5.png
    468
    593
    media_image5.png
    Greyscale

The substitution of one known element (the power supply circuit including a excitation device as taught by Halmann as modified) for another (Wirtz teachings of a power supply circuit of the tracking device includes a capacitor circuit that serves an electrical energy storage device) would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention since the substitution of a capacitor circuit in a power supply circuit shown in Wirtz would have yielded predictable results of providing electrical storage for a power unit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793